07/08/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0168


                                     DA 21-0168
                                  _________________

 IN RE THE PARENTING OF
 A.J.B., a minor child,

 KATIE MARIE THORNTON,

              Petitioner and Appellee,
                                                                       ORDER
       and

 GREGORY STEVEN BALLARD,

              Respondent and Appellant.
                                _________________

       On June 21, 2021, counsel for Appellant filed a motion for an extension of time
within which to file his opening brief. The Court was not aware this motion had been filed
until July 8, 2021.
       IT IS HEREBY ORDERED that motion is for extension of time is GRANTED.
Appellant’s opening brief shall be filed on or before July 28, 2021.
       No further extensions will be granted.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                      July 8 2021